Citation Nr: 1134601	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  03-00 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to July 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision entered in August 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied entitlement to service connection for diabetes mellitus.

In September 2005 and November 2008, the Board remanded the claim for further development.  In May 2010, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  In March 2011, the Court granted a joint motion for motion and vacated the May 2010 decision.

In a statement received in July 2011, the Veteran raised numerous arguments pertaining to alleged errors in his service records.  VA has no authority to correct errors in his service records.  Moreover, by law there is a presumption that the records are correct as written.  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties.")  Of course, the presumption of regularity is not absolute; the presumption may be rebutted by the submission of "clear evidence to the contrary."  The appellant's mere statements standing alone, however, are not the type of clear evidence to the contrary that would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98, 102 (1999).  Hence, if the Veteran believes that there are errors in his service records, he should complete a DD Form 149, and file the application with the Board of Correction of Air Force Records at Randolph Air Force Base, Texas 78150.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a June 2011 statement, the Veteran suggested that VA search for a flight manifest showing that he flew into the Republic of Vietnam at two locations: 1) records held by the 6th Aerial Port Squadron; and 2) records held by the Air Force Military Personnel Center at Randolph Air Force Base, Texas.  The Board finds that based on Air Force record keeping practices a search for flight manifests at the Veteran's former unit, if his unit even still exists, would be an exercise in futility.  The Board also notes that the Air Force Military Personnel Center maintains Air Force casualty information.  There is no indication that this facility maintains every Air Force flight manifest from the 1960s.  Therefore, a search for flight manifests at the Air Force Military Personnel Center would also be an exercise in futility.

In a January 2005 statement, the Veteran argued that he exposed to Agent Orange while in Thailand because some Operation RANCH HAND missions originated in Thailand.  In January 2005 correspondence, the RO asked the Veteran to submit a statement of dates, times, and locations (within a 60-day time frame) that he was exposed to Agent Orange other than when he was alleged in Vietnam.  The claimant did not respond.  Given the fact that this case is being remanded, he is once again invited to provide the information previously requested.

Although not addressed in the joint motion, the Veteran's former counsel argued in the Brief of Appellant that VA failed to "go through a number of steps to attempt to determine whether or not it can verify the claimant was exposed to herbicides" while in Thailand.  Brief of Appellant, page 10.  VA Fast Letter 09-20, published on May 6, 2009, provides that a copy of Memorandum for the Record: Herbicide use in Thailand during the Vietnam Era must be placed in a veteran's claims file.  If the herbicide issue can be resolved based on this document, no further development action is necessary.  If not, and sufficient information has been obtained from the veteran, VA should send an inquiry to the U.S. Army and Joint Services Records Research Center (JSRRC) following its guidelines.  If sufficient information cannot be obtained from the veteran to meet JSRRC guidelines, VA should produce a formal memorandum for the file documenting efforts to obtain information and then forward the claim to the rating activity.  

Therefore, a remand is necessary for VA to follow the procedures regarding veterans claiming exposure to herbicides in Thailand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask him to provide any additional information regarding herbicide exposure while on the landmass of Thailand as opposed to herbicide exposure while alleged on the landmass of the Republic of Vietnam.  A reasonable period of time should be allowed for response.

2.  Thereafter, VA must place a copy of Memorandum for the Record: Herbicide use in Thailand during the Vietnam Era in the Veteran's claims file.  If the herbicide issue can be resolved based on this document, no further development action is necessary.  If not, and sufficient information has been obtained from the Veteran, VA must send an inquiry to the U.S. Army and Joint Services Records Research Center (JSRRC) following its guidelines.  If sufficient information cannot be obtained from the Veteran to meet JSRRC guidelines, VA must produce a formal memorandum for the file documenting efforts to obtain information and place that memorandum in the appellant's claims file.

3.  Thereafter, the RO must undertake any additional development deemed necessary and must readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran, with a copy to his representative, must be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

